UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2017 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to [ ] Commission file number000-55467 CANNABIS LEAF, INC. (Formerly Pacificorp Holdings, Ltd.) (Exact name of registrant as specified in its charter) Nevada 47-2055848 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4500 9th Avenue NE, Seattle WA (Address of principal executive offices) (Zip Code) Registrant's telephone number: (206) 430-6250 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ](Do not check if a smaller reporting company) Smaller reporting company [X] Emerging growth company[X] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] APPLICABLE ONLY TO CORPORATE ISSUERS As of July 31, 2017, there were 50,340,000 shares of the Registrant’s $0.001 par value common stock issued and outstanding. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment”) of Cannabis Leaf, Inc. for thesix month period ended July31, 2017 is being submitted solely tofileExhibits 101 to the Form 10-Q in accordance with Rule 405 of Regulation S–T. This Amendment speaks as of the filing date of the Form 10-Q (the "Filing Date"), does not reflect events that may have occurred subsequent to the Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q filed as of September 19, 2017. 2 ITEM 6.EXHIBITS Exhibit Number Description of Exhibit Filing Articles of Incorporation Filed with the SEC on April 21. 2015 as part of our Registration Statement on Form S-1. Bylaws Filed with the SEC April 21, 2015 as part of our Registration Statement on Form S-1 Certification of Principal Executive Officer Pursuant to Rule 13a-14 Filed herewith. Certification of Principal Financial Officer Pursuant to Rule 13a-14 Filed herewith. CEO and CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Filed herewith. 101.INS XBRL Instance Document Filed herewith. 101.SCH XBRL Taxonomy Extension Schema Document Filed herewith. 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Filed herewith. 101.LAB XBRL Taxonomy Extension Labels Linkbase Document Filed herewith. 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Filed herewith. 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Filed herewith. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cannabis Leaf, Inc. Dated: September20, 2017 By:/s/ Jason Sakowski Jason Sakowski Chief Executive Officer, Chief Financial Officer, President, Secretary and Director 3
